          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 1 of 62




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


TAMMY MARION and RAYMOND
RADCLIFFE, Individually and on Behalf of           Index No.: 3:20-cv-1274
All Others Similarly Situated,
                                                   CLASS ACTION COMPLAINT
                        Plaintiffs,
                                                   JURY TRIAL DEMANDED
AETNA, INC., CVS HEALTH
CORPORATION, AETNA BENEFITS
FINANCE COMMITTEE, LARRY J.
MERLO, FRANK M. CLARK, BETTY Z.
COHEN, JEFFEREY GARTEN, MARK T.
BERTOLINI, ROGER N. FARAH,
EDWARD J. LUDWIG, EVA C.
BORRATTO, AETNA DOES 1-20 and CVS
DOES 1-20,

                        Defendants.



       Plaintiffs Tammy Marion and Raymond Radcliffe, (collectively “Plaintiffs”) individually

and on behalf of all others similarly situated, bring this action by and through their undersigned

attorneys based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiffs’ attorneys, which included, inter alia, a review of U.S. Department of Labor (“DOL”)

and U.S. Securities and Exchange Commission (“SEC”) filings by Aetna, Inc. (“Aetna”), and CVS

Health Corporation (“CVS”), stock market analyst’s reports and media reports about Aetna and/or

CVS and previously filed class action pleadings alleging securities law violations regarding

disclosures concerning the merger of Aetna and CVS. Plaintiffs believe that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.
               Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 2 of 62




                                                    I.

                                     NATURE OF THE ACTION

          1.       Plaintiffs bring this action on behalf of the Plan and individually, on behalf of a

class of all current and former participants in Aetna 401(k) Plan (which on November 28, 2018

was converted into the CVS 401(k) Plan), between December 3, 2017 to February 20, 2019 (the

“Class Period”), who held or acquired Aetna stock units in their 401(k) accounts beginning on

December 3, 2017 through November 28, 2018 and/or who held or acquired CVS shares/units in

their 401(k) on or after November 28, 2018 through February 20, 2019 (the “Class Period”). The

Aetna 401(k) Plan which subsequently converted to the CVS 401(k) plan is referred to here as the

“Plan.”

          2.       The claims asserted herein are brought on behalf of The Plan and plan participants

(class members) under the Employee Retirement Income Security Act of 1974, as amended,

29 U.S.C. §1001, et seq. (“ERISA”), against the Defendants, as defined below, for violations of

ERISA’s fiduciary duties and/or as to certain defendants for engaging in prohibited transactions.

ERISA 29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil action to enforce a

breaching fiduciary’s liability to the plan under 29 U.S.C. §1109. If any Defendants were not

fiduciaries during any part of the Class Period, then any such Defendants are liable under ERISA

to class members and/or the Plan in the alternative as knowing participants in the fiduciary

breaches alleged herein.

          3.       Plaintiffs allege in Counts I, II and III that the Defendants named in those counts

had discretion and/or exercised same with respect to the administration and/or management of the

Plan and/or its assets and breached their fiduciary duties to prudently and loyally manage the Plan

and/or its assets. In Count IV, Plaintiffs allege that the Defendants named therein engaged in

fiduciary communications with the Plan and/or Plan participants, and/or had a duty to do so, but
                                                    2
            Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 3 of 62




failed to provide the Plan and/or Plan participants with complete, truthful and accurate information

regarding the risk of investing in Aetna stock units after Aetna and CVS signed the Merger

Agreement on December 3, 2018. In Counts V and VI, Plaintiffs charge Defendants Aetna and

CVS with engaging in non-exempt prohibited transactions (i.e. exchanging plan assets for CVS

stock) allowing CVS to profit therefrom to the detriment of the Plan and/or plan participants. In

Count VII, Plaintiffs allege that Defendants named in that Count who were responsible for the

selection, removal, and, thus, monitoring of the Plan’s fiduciaries, failed properly to monitor the

performance of their fiduciary appointees and remove and replace those whose performance did

not meet the standards for fiduciary conduct under ERISA. In Count VIII, Plaintiffs allege that

Defendants breached their duties and responsibilities as co-fiduciaries by failing to prevent

breaches by other fiduciaries of their duties of prudent and loyal management, complete and

accurate communications, and adequate monitoring. In Count IX, Plaintiffs plead alternative

claims against any Defendants not found to be fiduciaries, for non-fiduciary liability under ERISA

for knowing participation in the fiduciary breaches alleged herein.

       4.       On December 3, 2017, the beginning of the Class Period, CVS and Aetna

announced that they had signed a merger agreement pursuant to which Aetna shareholders would

receive a combination of cash and CVS stock for each share of Aetna stock. It was contemplated

that the Aetna Stock Plan 401K participant’s Aetna stock units (not actual stock shares) would be

exchanged one-for-one into CVS stock units (not shares) upon closing of the merger.

       5.       After the merger agreement was signed, predictably, Aetna’s share price traded in

tandem with CVS’ stock price. Since analysts were overwhelmingly positive about CVS’

acquisition of Aetna and were unaware of the deterioration in CVS’ Omnicare business and its

value, CVS stock price climbed throughout 2018 and became increasingly artificially inflated,


                                                 3
            Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 4 of 62




pulling Aetna stock up with it. The CVS stock component of the merger consideration tied Aetna’s

stock price to CVS’ stock price and meant that Aetna 401(k) participants acquiring Aetna stock

units in their 401(K) after the merger was announced were acquiring such units at prices driven by

CVS’ stock market price.

       6.       Unbeknownst to the investing public or the Aetna’s 401(k) participants who were

invested in Aetna stock units, in 2017 and 2018 CVS was facing profound risks to its operations

which were not fully disclosed to, nor appreciated by the investing public. As a result, CVS stock

traded above its true value and the Plan was therefore overpaying for Aetna stock units and CVS

received valuable Aetna shares and/or units from the Plan in exchange for artificially inflated CVS

stock and/or units.

       7.       The undisclosed problems that inflated CVS stock price stemmed mainly from

CVS’ acquisition of Omnicare in 2015. CVS had been touting the potential boost to its earning

from the Omnicare operations since that acquisition. However, shortly after the Omnicare

acquisition it became apparent to CVS that the Omnicare acquisition would not contribute to CVS

in anywhere near the predicted levels of accretive earnings.        In fact, in 2016, the CVS’

“Retail/LTC” business segment, which included the Omnicare business, lost two huge pharmacy

contracts causing CVS’ stock price to drop more than 20%. Despite subsequent acquisitions in

the same space, the deterioration of CVS’ Retail/LTC business, specifically the Omnicare

business, continued apace through 2017 and 2018. This deterioration presented material risks to

CVS’ financial condition, operating performance and stock price and thus the Aetna stock units.

The deterioration of this set of discrete assets at CVS was obvious to persons with access to CVS

internal books records. That group would have included the Defendants herein.




                                                4
            Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 5 of 62




       8.       Both ERISA regulations and SEC regulations required that information about CVS,

the merger and its stock be provided to plan participants prior to Aetna stock unit holders’ vote on

the merger and receipt of CVS stock units.

       9.       Plan Participants were provided with a “Joint Proxy Prospectus” to solicit their

votes in favor of the Merger which included most if not all of the contents of the Registration

Statement on Form S-4 that was declared effective on February 9, 2018 (the operative Form S-4

Registration Statement and its amendments, hereinafter the "Registration Statement," as well as

defendants' joint proxy statement/prospectus on Form 424B3 filed with the SEC on February 9,

2018 (the "Proxy-Prospectus"), (collectively sometimes referred to herein as the "Offering

Documents"). Both CVS and Aetna were responsible for preparation of the Offering Documents.

The Offering Documents were provided to plan participants as part of fiduciaries’ responsibility

to provide information to participants about the quality and risks of investment alternatives and

the vote for which they were being solicited.         As such those documents were fiduciary

communications. The Registration Statement was signed by, inter alia, the CVS officers and

directors named as Defendants herein.

       10.      Before the Offering Documents were issued to the Plan and its participants in

February 2018 and before the Aetna shareholders (and Aetna unitholders in the 401(K) plan) voted

in March 2018 to approve the Acquisition, there was more than a substantial risk that the

deterioration of CVS’ Retail/LTC business would adversely affect CVS and/or would have to be

written down and/or should have already been written down, in a material amount as evidenced by

numerous factors: (i) the steadily declining Omnicare business; (ii) CVS’ efforts to hastily acquire

LTC pharmacies throughout 2017 to obscure the deterioration in CVS Omnicare business and (iii)




                                                 5
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 6 of 62




the almost immediate elimination of headcount at its acquired companies to boost cash flow,

despite signs that such moves were causing the loss of major customers.

       11.     The Offering Documents contained materially false and/or misleading statements

about CVS’ operations and financial condition. The true condition of CVS and its true results

could not be discerned by the reader because CVS financial statements were not in compliance

with Generally Accepted Accounting Principles ("GAAP"). In particular, CVS falsely represented

in the Offering Documents provided to the Plan and its participants that it had properly accounted

for its $6+ billion goodwill asset, as reported in the "LTC unit" associated with CVS’ 2015

acquisition of long-term care ("LTC") pharmacies of Omnicare, Inc. ("Omnicare"). All fiduciaries

knew or should have known of the material risk presented to the Plan and/or plan participants.

       12.     After the Merger agreement was signed and publicly announced, the artificial

inflation in CVS stock price drove up/dragged up Aetna’s stock price from approximately $176

per share in December 2017 to approximately $200 per share by early March 2018.

       13.     When Aetna shareholders voted to approve the merger as recommended by Aetna’s

Board of Directors in a Proxy-Prospectus provided to class members in connection with their

ownership of Aetna stock units in the retirement accounts, the Proxy-Prospectus failed to disclose

to plan participants the risk presented to plan participants invested in Aetna stock units by CVS’

asset value deterioration and the problems at CVS’ Omnicare business.

       14.     On March 13, 2018, Aetna shareholders approved the merger (including the

provisions whereby Aetna shareholders would exchange their Aetna units for CVS units). The

Joint Proxy-Prospectus constituted a fiduciary communication to plan participants concerning a

major asset in participants’ accounts in Aetna stock units.




                                                 6
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 7 of 62




       15.     Despite factors indicating a material risk deterioration in CVS’ value due to

probable impairment of goodwill in CVS’ LTC unit, none of the fiduciaries took any action to

protect Plan assets or participants or issue any disclosure that would have alerted participants to

the material risk of future losses when the extent of the impairment of CVS assets became publicly

known, even though the securities laws required such disclosure.

       16.     Since the Plan’s holdings in Aetna stock units comprised a significant percentage

of the overall value of the assets the Plan held on behalf of its beneficiaries after the merger was

approved, the long-term retirement savings of Plaintiffs and members of the Class were dependent,

to a substantial degree, on the performance of CVS common stock. So, too, were their retirement

fortunes dependent upon the related need for prudent fiduciary decisions by Defendants

concerning such a large, ongoing investment of Plan assets.

       17.     The undisclosed risks were apparent to insiders well before the merger closed. In

the quarter following the Aetna shareholder vote approving the Merger, CVS took a $3.9 billion

impairment charge to its assets most of which was attributable to the poor performance of the

Omnicare business. CVS waited however until August 2018, to disclose that "we're clearly

disappointed with our performance in the Omnicare business" and that since the third quarter of

2017 CVS had been "closely monitoring the performance of the [Omnicare] business for potential

indicators of impairment."

       18.     However, the full extent of CVS’ Omnicare deterioration in value was still to be

publicly disclosed. No information was provided to plan participants to explain the risk that the

foregoing presented to their investment in Aetna stock units.




                                                 7
          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 8 of 62




       19.     On November 28, 2018, the defendants announced that the Merger had formally

closed, with Aetna shareholders receiving cash and CVS stock units valued at $80 per share in

exchange for their Aetna stock. At that time, the Aetna 401(k) Plan became the CVS 401(k) Plan.

       20.     In late February 2019, CVS announced a second multi-billion-dollar impairment

charge to its Omnicare-related goodwill, this time a $2.2 billion impairment to be recognized in

the fourth quarter of 2018 ended December 31, 2018. CVS cited "operational challenges" as a

basis for this second massive charge. Because it had been only six months since the previous $3.9

billion impairment charge, these "operational challenges" were unlikely the result of recent

developments, and were far more likely evidence of challenges existing much earlier in time,

including in February 2018 when CVS was "closely monitoring" Omnicare operations and the

Offering Documents were issued to investors, including Aetna shareholders.

       21.     As a shocked and dismayed market digested this second round of Omnicare-related

bad news, the price of CVS shares slid to the mid-$50s. For example, from February 20, 2019,

through late 2019 CVS's share value had declined over 13% relative to healthcare-related funds

XLV (Health Care Select Sector SPDR Fund) and VHT (Vanguard Healthcare ETF). This caused

substantial loss and damage to Plan assets and participants accounts’ who had/were invested in

Aetna stock units.

       22.     Defendants failed to inform Plan participants that material public statements about

CVS’s businesses, current and future financial prospects and results were materially incomplete

and misleading, and/or failed to warn of specific known risks. Since such disclosures were

required by the strict liability provisions of Sections 11 and 12 of the Securities Act of 1933,

fiduciaries could have and should have made corrective disclosures and/or made meaningful

disclosures of the risks of investing in Aetna stock units.


                                                  8
           Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 9 of 62




         23.   Defendants breached their fiduciary duties owed to the Plan and its participants and

beneficiaries under ERISA by, among other things:

               (a)     Selecting and maintaining Aetna stock units as an investment alternative for

Participant contributions under the Plan after the merger was announced when it was no longer a

suitable or prudent Plan investment option;

               (b)     Encouraging Aetna employees to invest in Aetna stock units in advance of

the merger;

               (c)     Failing to divest the Plan from units in Aetna stock after the merger was

announced when continuing to hold that investment option became imprudent as a result of the

undisclosed material information of adverse financial and operating performance at CVS

throughout 2017 and 2018 and the risks presented to plan participants of investments in Aetna

stock units.

               (d)     Failing to provide accurate, material information to enable Plan participants

to make informed investment decisions concerning their contributions invested in Aetna stock

units;

               (e)     Allowing and/or participating in non-exempt prohibited transactions; and

               (f)     Abdicating their continuing duty to review, evaluate and monitor the

suitability of the Plan’s investment in Aetna stock units after the merger was announced.

         24.   As a result of Defendants’ breaches of their fiduciary duties, the Plan and/or its

participants and beneficiaries, have suffered substantial losses of retirement savings and

anticipated retirement income from the Plan. As such, under ERISA, Defendants are obligated to

restore to the Plan and/or Plaintiffs and the classes the losses that resulted from their breaches of

their fiduciary duties and restore to the Plan any profits made by the fiduciaries or the persons


                                                 9
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 10 of 62




and/or entities who knowingly participated in the fiduciaries’ imprudent and disloyal use of Plan

assets and/or prohibited transactions. In addition, Plaintiffs seek such other equitable or remedial

relief as the Court may deem appropriate.

                                                 II.

                                 JURISDICTION AND VENUE

       25.     Plaintiffs bring this action pursuant to 29 U.S.C. §1132(a), which provides that

participants or beneficiaries in an employee retirement plan may pursue a civil action on behalf of

the plan and/or participants to remedy breaches of fiduciary duty and other violations of ERISA

for monetary and appropriate equitable relief.

       26.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1331, because it is a civil action arising under the laws of the United States, and

exclusive jurisdiction under ERISA §502(e)(1), 29 U.S.C. §1132(e)(1).

       27.     Venue is proper in this District pursuant to ERISA §502(e)(2), 29 U.S.C.

§1132(e)(2), because the Plan is administered in Hartford, Connecticut, many violations of ERISA

took place in this District, and/or multiple defendants may be found in this District. Venue is also

proper in this District pursuant to 28 U.S.C. §1391(b) because multiple defendants reside and/or

do business in this District and because a substantial part of the events or omissions giving rise to

the claims asserted herein occurred within this District.

                                                 III.

                                            PARTIES

A.     Plaintiffs

       28.     Plaintiff Tammy Marion was a participant in the Plan who was invested in the

Aetna Stock Fund during the Class Period at all relevant times herein. Plaintiff has suffered

financial harm and has been injured by Defendants ’unlawful conduct as described herein.

                                                 10
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 11 of 62




       29.     Plaintiff Raymond Radcliffe was a participant in the Plan who was invested in the

Aetna Stock Fund during the Class Period at all relevant times herein. Plaintiff has suffered

financial harm and has been injured by Defendants ’unlawful conduct as described herein.

B.     Defendants

       30.     Defendant Aetna is a Delaware corporation and is now a wholly owned subsidiary

of CVS. Prior to the Merger, it was the sponsor of the Plan within the meaning of ERISA

§3(16) (B), 29 U.S.C. §1002(16)(B). After the Merger the Aetna Plan was renamed the “CVS

Healthcare, Inc. 401(k) Plan” (the “CVS Plan”).

       31.     Defendant CVS is a Delaware corporation. After the Merger, CVS became the

owner of 100% of Aetna stock and replaced Aetna as the sponsor and administrator of the Plan.

       32.     The "Plan Administrators" during the Class Period were employees and agents of

their respective employers Aetna and/or CVS at all relevant times. Accordingly, CVS and/or

Aetna have vicarious liability for the fiduciary breach of their respective employees. After Aetna’s

acquisition by CVS, Aetna employee Kay Mooney was replaced as “Plan Administrator” by CVS

employee, Candace Jodice. As the employer of the Plan’s administrators, Aetna, and later CVS,

had indirect discretionary powers and used their discretion to control, manage, and administer the

Plan, its designated investment options and Plan assets.

       33.     Defendants CVS and Aetna were also each “parties-in-interest” under ERISA with

respect to the exchange of Aetna stock units in the Plan for CVS stock units in connection with the

Merger. As such each is liable to the Plan for losses incurred by the Plan arising out the “prohibited

transaction” in question and CVS is also liable to the Plan to disgorge any profits earned by CVS

as a result of the “prohibited transaction.”




                                                 11
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 12 of 62




       34.     Defendant Aetna Benefits Finance Committee (“ABFC”) together with each of its

members (Defendants Aetna Does 1-10) from the inception of the Class Period up to November

28, 2018 were fiduciaries of the Plan. According to the Plan’s latest Form 5500, ABFC “oversees

the appropriateness of the Plan’s investment offerings and monitors investment performance.”

Accordingly, its members had a most likely exercised fiduciary discretion over plan administration

and management.

       35.     Defendant Aetna Does 11-20 also include members of Aetna’s board-level

“Committee on Compensation and Talent Management,” five of whom are named below. That

Committee was from the inception of the Class Period up to November 28, 2018, charged with

oversight of Aetna’s “compensation and benefits plans, policies and programs of the Company”

according to its 2018 Annual Proxy. Accordingly, its members had discretionary power over

fiduciary functions for the Aetna Stock Plan.

       36.     Defendants Frank M. Clark, Betsy Z. Cohen, Rogers N. Farah, Jeffrey E. Garten

and Edward J. Ludwig were members of Aetna’s Compensation and Talent Management

Committee during the Class Period. Defendants Clark, Farah and Ludwig were concurrently with

their membership on the Compensation and Talent Management Committee members of Aetna’s

Executive Committee. Defendants Clark, Cohen, Farah and Ludwig were concurrently members

of the Compensation and Talent Management Committee, and members of Aetna’s Audit and

Finance Committee.

       37.     Defendants CVS Does 1-10 were the fiduciaries of the CVS Plan from November

28, 2018 through February 20, 2019, the end of the Class Period. CVS Does 11-20, include, inter

alia, members of CVS’ corporate board-level “Management Planning and Development




                                                12
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 13 of 62




Committee” whose responsibilities include oversight of CVS’ “benefits policies and programs “as

described in CVS’ 2018 Annual Proxy.

       38.     Defendant Larry J. Merlo (“Merlo”) was the Chief Executive of CVS who signed

the Registration Statement which included the materially false and misleading Joint Proxy-

Prospectus which was used to solicit the vote of Aetna Plan Participants who were invested in

Aetna stock units. Merlo had control and responsibility for the preparation and contents of CVS’

Registration Statement and Joint Proxy-Prospectus which constituted fiduciary communications

to the Plan and Class Members.

       39.     Defendant Eva C. Borratto was CVS’ EVP and CFO from November 2018 to the

present and prior thereto was CVS’ EVP – Controller and Chief Accounting Officer and in such

capacity was a signatory to the Registration Statement. Borratto had responsibility for the

preparation and contents of CVS’ Registration Statement and Joint Proxy-Prospectus which

constituted fiduciary communications to the Plan and Class Members.

       40.     Defendant Mark T. Bertolini (“Bertolini”) was Chairman CEO of Aetna until the

close of the merger on November 28, 2018 and drafted some of the fiduciary communications

described herein concerning Plan investment in Aetna stock units.

C.     The Plan

       41.     Nominal Defendant, the Aetna 401(K) Plan (later the “CVS Healthcare 401(k)

Plan”) (i.e., the Plan), is, and at all relevant times, has been an “employee pension benefit plan”

within the meaning of ERISA §3(2)(A), 29 U.S.C. §1002(2)(A), and a “defined contribution plan”

or “individual account plan” within the meaning of ERISA §3(34), 29 U.S.C. §1002(34). The Plan

is named as a nominal defendant pursuant to Fed. R. Civ. P. 19 to ensure that complete relief can

be granted as to claims brought on behalf of the Plan.


                                                13
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 14 of 62




       42.     The Plan, a participant-directed defined contribution plan, is a voluntary savings

plan that provides retirement income to eligible employees who are U.S. employees, employed by

Aetna Inc. (the Company) or a participating subsidiary company. The Company includes a

qualified automatic contribution arrangement in the Plan. New and rehired employees are

automatically enrolled in the Plan at a 3% pretax contribution rate unless the employee chooses a

different rate or opts out of participation. Auto-enrolled participants will have the automatic rate

escalator feature enabled, which will automatically increase the pretax contribution rate by 1%

each year to a maximum of 10% of eligible pay. Employees may elect to contribute 1% to 40%

of their eligible pay on a pretax basis and/or on an after-tax basis as a Roth 401(k) contribution.

Participants who are not highly compensated employees may also contribute 1% to 5% of their

eligible pay on an after‑tax basis as a traditional (non-Roth account) contribution. Participants are

immediately eligible to receive a 100% employer company match contribution on the first 6% of

eligible pay contributed to the Plan on a combined pretax and Roth 401(k) basis. The matching

contributions are made in cash and invested according to each participant’s investment elections.

       43.     Participants may direct their investment contributions and employer contributions

among twenty-two investment options offered by the Plan among which was the Aetna Common

Stock Fund (and later converted to units in the CVS Health Common Stock Fund).

       44.     The portion of the Plan invested in the Aetna Common Stock Fund and later CVS

Health Common Stock Fund is designated as an employee stock ownership plan (ESOP). Under

the ESOP, a participant can elect to receive, in cash, dividends that are paid on stock in the Stock

Fund or else reinvest dividends in the Stock Fund. If no election was made, by the participants,

their dividends were automatically re-invested in the Stock Fund.




                                                 14
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 15 of 62




       45.     Even with respect to the Stock Fund, which was designated as an ESOP, the

fiduciaries of the Plan and/or the Stock Fund are subject to the same fiduciary duties,

responsibilities, obligations and potential liability as other fiduciaries, except with respect to the

duty to diversify (which does not apply to ESOPs by virtue of a special statutory exemption, 29

U.S.C. Sec. 1104(a)(2)).

       46.     The Plan’s investment in Aetna stock units was a material portion of the Plan’s

assets. As of December 31, 2017, the Plan’s investment in Aetna common stock units was

calculated at market price, $1,144,635,702.00, up from $866,271,483.00 at the end of 2016. In

the same period, participants’ investments in Aetna units went from 11.8% of total plan assets in

2016 to 13.6% of plan assets. From 2016 to 2017 the dollar amount of Aetna stock units in the

Plan jumped 32.1% even as total plan assets grew only approximately 14%. On the last trading

day of 2017, Aetna stock traded at approximately $183 per share up from $124.01 on the last day

of trading in 2016.

                                                  IV.

                   DEFENDANTS’ FIDUCIARY DUTIES UNDER ERISA

A.     Fiduciary Status

       47.     Under ERISA Section 102(21)(A), (i) and (iii) a “fiduciary” is defined as:

               [A] person is a fiduciary with respect to a plan to the extent (i) he
               exercises any discretionary authority or discretionary control
               respecting management of such plan or exercises any authority or
               control respecting management or control respecting management
               or disposition of its assets . . .; (ii) he has any discretionary authority
               or discretionary responsibility in the administration of such plan.

       48.     Defendants had available to them alternative actions that they could have taken to

preserve and protect the assets of the Plan consistent with all applicable law that a prudent fiduciary




                                                   15
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 16 of 62




would not have viewed as more likely to harm the Fund than to help it. Moreover, disclosure of

the material risk of, and the eventual recognition of CVS’ deteriorated asset values was inevitable.

B.      Duty of Loyalty

        49.     ERISA imposes strict duties of loyalty upon fiduciaries of the Plan. ERISA

§404(a)(1) states, in relevant part, that:

                [A] fiduciary shall discharge his duties with respect to a plan solely
                in the interest of the participants and beneficiaries and –
                (A)     for the exclusive purpose of:

                        (i)       providing benefits to participants and their
                                  beneficiaries.

        50.     The duty of loyalty requires fiduciaries to act with an ‘“eye single’” to the interests

of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). ‘“Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.’” Id. at 224.

        51.     According to the DOL, the “primary responsibility of fiduciaries is to run the plan

solely in the interest of participants and beneficiaries and for the exclusive purpose of providing

benefits and paying plan expenses” (emphasis added). In addition, ERISA fiduciaries “must avoid

conflicts of interest” and “may not engage in transactions on behalf of the plan that benefit parties

related to the plan, such as other fiduciaries, services providers or the plan sponsor.” Thus, the

duty of loyalty prohibits fiduciaries from acting in service of their own interests or those of a third

party to the detriment of plan participants.

C.      Duty of Prudence

        52.     ERISA ‘“imposes a “prudent person” standard by which to measure fiduciaries ’

investment decisions and disposition of assets.’” Fifth Third Bancorp v. Dudenhoeffer, __ U.S. __,


                                                   16
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 17 of 62




134 S. Ct. 2459, 2467 (2014) (citation omitted). This means that ERISA fiduciaries must discharge

their responsibilities “with the care, skill, prudence, and diligence” that a prudent person “acting in

a like capacity and familiar with such matters would use.” 29 U.S.C. §1104(a)(1)(B).

       53.     To meet the prudent process requirement, fiduciaries must vigorously and

thoroughly investigate the investment options to obtain relevant information and then base their

decisions on the information obtained. “A fiduciary must engage in an objective, thorough, and

analytical process that involves consideration of the quality of . . . investment products, as

appropriate.” 72 Fed. Reg. 60453 (October 24, 2007) (Preamble).

D.     Duty To Monitor Other Fiduciaries

       54.     Under ERISA, a fiduciary “has a continuing duty to monitor [plan] investments and

remove imprudent ones” that exists “separate and apart from the [fiduciary’s] duty to exercise

prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). If an

investment is imprudent, the plan fiduciary “‘must dispose of it within a reasonable time.’” Id.

(citation omitted).

E.     Co-Fiduciary Liability

       55.     ERISA also imposes explicit co-fiduciary liability on plan fiduciaries. 29 U.S.C.

§1105(a) provides for fiduciary liability for a co-fiduciary’s breach: “In addition to any liability

which he may have under any other provision of this part, a fiduciary with respect to a plan shall

be liable for a breach of fiduciary responsibility of another fiduciary with respect to the same plan

in the following circumstances: (1) if he participates knowingly in, or knowingly undertakes to

conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach; or

(2) if, by his failure to comply with section 404(a)(1) in the administration of his specific

responsibilities which give risk to his status as a fiduciary, he has enabled such other fiduciary to


                                                  17
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 18 of 62




commit a breach; or (3) if he has knowledge of a breach by such other fiduciary, unless he makes

reasonable efforts under the circumstances to remedy the breach.”

F.     Duty To Avoid Prohibited Transactions

       56.      In addition to the duties of loyalty and prudence imposed by ERISA §404, certain

transactions are expressly prohibited by ERISA §406, and are considered per se violations of

ERISA because they entail a high potential for abuse. Fiduciaries are required to avoid engaging

in prohibited transactions. Violations of “prohibited transaction” rules lead to strict liability

imposed upon violators and/or beneficiaries of the prohibited transactions and are not subject to

any “prudence” analysis at either the pleading or proof stage.

       G.       Liability Of A Non-Fiduciary For Knowing Participation
                In Fiduciary Breaches And/Or Prohibited Transactions

       57.      Non-fiduciaries may be liable for losses to a plan, or its participants and

beneficiaries, if such non-fiduciary knowingly participates in fiduciary breaches and prohibited

transactions.

                                                V.

                              SUBSTANTIVE ALLEGATIONS

A.     Aetna

       58.      When it was independent, prior to the Merger, Aetna was a diversified health

benefits company whose health insurance products and services included medical, pharmacy,

dental, behavioral health, group life and disability plans, and health benefits management and

administrative services. In 2015, Aetna agreed to a merger with Humana, a seller of medical and

specialty insurance product which would have allowed Humana members to access the type of

healthcare services provided by Aetna. The merger was abandoned in 2017 by both parties after

a court enjoined the merger on anti-trust grounds. Thereafter, Aetna continued as an independent

                                                18
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 19 of 62




company and enjoyed robust financial results and paid its stockholders a steadily increasing

dividend. But Aetna continued to look for a merger partner through which it could increase outlets

to offer its products and services. Eventually Aetna and CVS found each other.

B.      CVS

        59.    CVS and its subsidiaries comprise the largest integrated pharmacy health care

provider in the United States based upon revenues and prescriptions filled. It has three self-

described business segments: “Pharmacy Services,” “Retail/LTC” and “Corporate.”

        60.    Within CVS’ Retail/LTC segment is the LTC unit (aka, "Long-Term Care unit"),

largely comprising the former business of Omnicare which CVS acquired on August 18, 2015.

Omnicare is/was a provider of pharmaceuticals and related pharmacy services to LTC facilities

(e.g., assisted living, skilled nursing, and senior centers) and a provider of specialty pharmacy and

commercialization services for the bio-pharmaceutical industry.

        61.    When CVS acquired Omnicare it paid $9.6 billion and assumed long-term debt with

a fair value of approximately $3.1 billion. At acquisition, CVS estimated that the fair value of the

Omnicare assets it acquired included $9.1 billion of goodwill that CVS allocated entirely to its

Retail/LTC segment. CVS promoted the Omnicare acquisition as a key move to expanding CVS's

business throughout multiple markets related to pharmaceutical care. The press release stated in

part:

                       CVS Health expects to achieve significant purchasing and
               revenue synergies as well as operating efficiencies from this
               combination. The company expects the transaction to be
               approximately 20 cents accretive to Adjusted EPS in 2016, its first
               full year, excluding integration and any one-time transaction costs.
               It is expected to become increasingly accretive to Adjusted EPS in
               subsequent years. CVS Health expects that it will continue to have
               a solid balance sheet and, with its strong free cash flow, is
               committed to returning to its targeted leverage ratio of 2.7 times
               adjusted debt-to EBITDA.

                                                 19
           Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 20 of 62




          62.   However, after acquisition the Omnicare business almost immediately went awry

for CVS. In 2016, CVS lost two huge pharmacy contracts to Walgreens Boots Alliance causing

CVS stock to drop 20%. One contract, with Tricare, was a contract serving 9.4 million members

of active duty and retired military. By late 2016, Motley Fool analyst Keith Speights, a veteran

manager and consultant in pharmacy benefits management, reported that CVS was not realizing

all of the expected benefits of the Omnicare acquisition and that the retail pharmacy segment

(LTC/Retail) faced significant reimbursement pressure. Speights noted that “further acquisitions”


could help CVS achieve previously forecasted free cash flow (the critical metric for determining

goodwill impairment) of $7 to $6 billion per year average. CVS had in fact embarked upon such

“further acquisitions” in 2017 to obscure the deteriorations in value of the Omnicare business and

assets.

          63.   In early 2017, CVS was experiencing factors indicating that its Omnicare-related

goodwill asset was impaired or at substantial risk of experiencing an impairment write down.

Those factors and the impairment resulting therefrom, or the potential for impairment, were thus

known to CVS and were apparent from its records and were or could have been discerned by the

Aetna fiduciaries named herein during the course of Aetna’s due diligence of CVS.

          64.   Ahead of the Aetna merger, CVS’ acquisitions masked the deteriorating value of

CVS assets from investors. By early 2017, CVS knew internally that the Omnicare integration

was off track and that Omnicare was performing badly and was expected to continue its poor

performance into future periods. As CVS was steadily losing LTC market share in 2017, CVS

responded to these negative factors (indicating probable impairment of the LTC goodwill asset)

by targeting LTC pharmacies for acquisition with the main purpose being to prop up the existing

LTC unit's business prospects and/or mask the risk of material goodwill impairment of that
                                               20
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 21 of 62




segment’s assets. CVS sought to delay a write off that would materially adversely affect its

earnings, financial condition and stock market value at a time when CVS was seeking to make

other acquisitions using its stock as currency.

       65.     In early 2017, CVS Omnicare agreed to pay $47 million to acquire ModernHealth,

a large Southern California LTC pharmacy services business which serviced 150 LTC facilities,

employed 140 people, and had over 10,000 beds under pharmacy supply contracts, generating over

$70 million in sales annually. According to a November 2018 lawsuit filed by Modern Health,

shortly after closing of that deal, in the third quarter of 2017, all but 25 people at Modern Health

were terminated by CVS/Omnicare, indicating CVS's intent to acquire the LTC pharmacy only as

a pretext for projecting huge cost savings and increasing cash flows from thousands of new beds

under contract. CVS’ strategy backfired. With only a skeleton crew providing customer support,

however, the LTC pharmacy customers fled the new Omnicare-acquired LTC pharmacy. Within

the first year (i.e.. early 2017 to early 2018), all but 6 of the original 150 LTC facilities (formerly

serviced by ModernHealth) had terminated their contracts with Omnicare and the LTC beds under

contract fell from over 10,000 to only 507. A similar backfire occurred with respect to CVS’

acquisition of Pharmore Drugs, (the largest independently owned LTC pharmacy in Illinois,

located just outside Chicago) in late 2017. Immediately after that acquisition closed, CVS filed

WARN notices in Illinois required due to CVS’ plan to engage in massive layoffs at Pharmore

effective November 30, 2017.

       66.     CVS business model for its LTC/Retail business revealed why CVS could expect

to experience asset value impairment in its LTC segment. CVS continued to lose more business:

A 2017 study found it charged companies $200 million more for drugs than it reimbursed to

pharmacists, thus raising questions as to whether corporate customers were being exploited.


                                                  21
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 22 of 62




       67.     In late 2017, analyst Speights again reported on CVS’ woes:               continued

reimbursement pressure at its retail/LTC business had afflicted CVS throughout CVS’ first three

fiscal quarters of 2017 and had been cited by CVS as a cause for CVS’ 17% year over year net

income decline in Q-1 2017. Net income declines lead to reduced cash flows which inevitably

lead to impaired asset value.

       68.     An adoption by CVS of a new accounting standard ensured the asset impairment

issues would have to receive executive level and board level attention at CVS. After CVS’

cquisition of Omnicare, CVS adopted Accounting Standards Update No. 2017-04 (“ASU 2017-

04”), called Simplifying the Test for Goodwill Impairment commencing January 1, 2017.

Compliance with ASU 2017-04 required CVS to test goodwill including specifically the Omnicare

goodwill for impairment at least annually (CVS selected the third quarter for mandatory testing)

and was required to test goodwill for impairment during the interim periods (i.e., first, second or

fourth quarters) if CVS experienced factors indicating that the goodwill asset was more likely than

not impaired. If either the annual or interim tests indicated that the goodwill asset was probably

(>50% likelihood) impaired, CVS was required to conduct quantitative tests to determine the

extent of the impairment. Thus, prior to the merger vote, CVS had conducted, and documented at

least one goodwill impairment test, in the third quarter of 2017, and CVS conducted another

mandatory goodwill impairment testing in the third quarter of 2018 (i.e., June 30, 2018 to

September 30, 2018).

       69.     Although the declining LTC business triggered CVS’ hasty acquisitions of LTC

pharmacies beginning in early 2017, the failing ModernHealth transaction indicated poor LTC

prospects, and CVS failed to make the necessary disclosures. By failing to timely disclose and

properly report the material risk of the likelihood and/or amounts of the LTC unit's impaired or


                                                22
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 23 of 62




potentially impaired goodwill, CVS's share price was artificially inflated, and thus presented a

material risk to the participants’ 401(k) account values as their Aetna stock unit’s value tracked

CVS stock price.

       70.     The impairment tests which were conducted, even though flawed, showed a clear

trend of the material declines of the “fair value” to “carrying value” spread of CVS’ goodwill and

other assets from 2016 through 2017 and through 2018 as reflected in CVS financial statements

quoted in part herein. The results of these tests would have alerted a prudent fiduciary to the

material risk to which Aetna stock units were exposed. However, this analysis was not apparent

to, or brought to the attention of class members.

C.     The Start Of The Class Period

       71.     In mid-2017, Aetna began discussions with CVS to explore whether a combination

of Aetna and CVS could be agreed whereby CVS, the larger of the two companies, would in effect

take over Aetna and absorb it into CVS. During the discussion and negotiation period prior to

signing of the Merger Agreement, Aetna had access to an electronic data room containing non-

public financial, legal and other information about CVS. In addition, Aetna’s financial advisors

and Aetna management met with CVS representatives and financial advisors to discuss the

financial information.

       72.     On December 3, 2017, CVS and Aetna announced the execution of a definitive

merger agreement pursuant to which Aetna shareholders would receive $145.00 per share in cash

and 0.8378 shares of CVS common stock for each share of Aetna stock. The transaction valued

Aetna at approximately $207 per share or $77 billion, including $8 billion in net debt. Based on

the number of shares of CVS Health common stock outstanding as of February 5, 2018, and the

number of Aetna common shares outstanding as of February 5, 2018, immediately following


                                                23
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 24 of 62




completion of the merger, CVS Health stockholders were expected to own approximately 78% of

the outstanding shares of post-merger CVS Health common stock and former Aetna shareholders

were expected to own approximately 22% of the outstanding shares of post-merger CVS Health

common stock.

       73.     On December 1, 2017, the last trading day before the Merger Agreement was

announced Aetna was trading at approximately $177 per share. Aetna's stock price very soon

increased to meet the implied value of CVS Merger consideration. The fact that CVS was by far

the larger of the two companies, and that CVS had a more diverse group of revenue producing

assets and that the rationale for the merger was for Aetna’s operations to be absorbed and integrated

into CVS meant that going forward the value of Aetna stock units in the Plan would be tied to CVS

stock price. Concomitantly, any risks to standalone CVS’ operations, financial condition and stock

price presented the same risk to Aetna’s stock (and thus the Aetna stock units in the Plan value

from the date the agreement to merge was announced through the date of the Merger.

D.     The Information Provided To Plan Participants After The
       Merger Agreement Was Signed, Failed To Adequately
       Warn Of The Risks Of Investment In The Aetna Stock Fund

       74.     On January 4, 2018, CVS filed a preliminary Registration Statement on Form S-4

with the SEC for the issuance of CVS shares to be exchanged for Aetna stock in the Merger. The

Registration Statement was declared effective by the SEC on February 9, 2018. At or about the

same time, Aetna provided plan participants with the Joint Proxy Prospectus which included the

substantive portions of the Registration Statement to solicit plan participants vote in favor of

approval of the merger and to provide to plan participants information about the CVS stock units

they would receive for their Aetna stock units in their 401(k). The Proxy Statement/Prospectus

provided to plan participants was prepared jointly by CVS and Aetna.


                                                 24
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 25 of 62




       75.     ERISA mandates that Plan fiduciaries provide information to plan participants

about the risks of investments offered in the Plan.

       76.     ERISA regulations and Department of Labor (“DOL”) rules require that the voting

rights to the common stock underlying the common stock units the Stock fund owned by Plaintiffs

and plan participants be passed through to the participants who own the units.

       77.     Furthermore, in order to maintain its status as a “tax credit employee stock

ownership plan” under Internal Revenue Code 409, the Plan must allow “each participant or

beneficiary in the plan . . . to direct the plan as to the manner in which securities of the employer

which are entitled to vote and are allocated to the account of such participant or beneficiary are to

be voted.” Id. at 409(e)(1), (2).

       78.     As a result of the foregoing regulations and the fact that participants in the Stock

Fund are owners of “units,” not stock, the voting rights to vote for or against the merger were an

incident of their rights under the Plan and Stock Fund, not an incident of rights of stock ownership.

Accordingly, their rights to receive the communications in the Proxy were incidents of their rights

under the Plan and Stock Fund.

       79.     Plaintiffs and class members had a right to receive information informing their

“pass-through” right to voting, under ERISA, equivalent to what is/was provided to actual Aetna

stock owners in proxies. See 29 CFR 2550.404(c)1(d)(2)(ii)(E)(4)(iv).

       80.     Since the plan participants’ right to receive information about the merger was an

incident of their status was participants in the Stock Fund, the proxy materials were therefore

ERISA-mandated communications to Plaintiffs and class members.

       81.     Notwithstanding the pass-through voting feature of the Stock Fun and regardless of

whether the fiduciaries are otherwise entitled to any Section 404(c) protection, such protection is


                                                 25
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 26 of 62




not available as to any fiduciaries employed by the employer (i.e. Aetna and later CVS) because

of the presence of “employer influence” on the voting of the merger in the form of the

recommendations to Plan Participants invested in the Stock Fund to vote in favor of the merger.

       82.     The Offering Documents stated that CVS's and Aetna's respective Boards of

Directors had approved the proposed Acquisition, unanimously determined that the proposed

Acquisition was advisable, fair to, and in the best interests of each company's stockholders, and

recommended that each company's stockholders vote for "FOR" approval of the Acquisition.

These were intended to be, and were, communications to plan participants and were intended to

aid Plaintiffs and class members in the exercise of voting rights accorded to them by terms of the

Plan in which they were participants.

       83.     Aetna Defendants were aware of or had access to information indicating the

deterioration of CVS’s Omnicare business. Both CVS and Aetna covenanted, in the Merger

Agreement, to keep each other informed of each other’s operations and financial condition. In

addition, in the Merger Agreement, Aetna agreed to refrain from certain business activities without

CVS approval, thus giving a measure of control over Aetna and fiduciary power and responsibility.

       84.     The Offering Documents expressly incorporated by reference several SEC filings,

including CVS's Annual Report on Form 10-K for the fiscal year ended December 31, 2016; CVS's

quarterly reports on Form 10-Q for the fiscal quarters ended March 31, 2017, June 30, 2017, and

September 30, 2017; and CVS's Proxy Statement on Schedule 14A filed on March 31, 2017. The

Registration Statement also expressly incorporated by reference all Form 10-Ks and 10-Qs filed

“'between the date of [the Registration Statement] and the respective dates of the Aetna and CVS

... special meetings,” which were held on March 13, 2018. As such, CVS's Annual Report, filed




                                                26
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 27 of 62




with the SEC on Form 10-K on February 14, 2018, was also expressly incorporated by reference

into the Registration Statement.

       85.     These documents failed to provide plan participants with truthful, accurate and

complete information about material risks to CVS financial condition and results of operations,

specifically as to the LTC operations which included Omnicare.

       86.     The Offering Documents expressly stated that an impairment analysis had been

performed during the fiscal year ended December 31, 2016, that CVS was then carrying

approximately $38.2 billion in goodwill, approximately $6.4 billion of which was attributable to

the 2015 acquisition of Omnicare, stating, in pertinent part, as follows:

               Goodwill and Intangible Assets

               ....

               Goodwill represents the excess of amounts paid for acquisitions
               over the fair value of the net identifiable assets acquired.
                                         *       *       *
               Goodwill and indefinitely-lived intangible assets are subject to
               annual impairment reviews, or more frequent reviews if events or
               circumstances indicate that the carrying value may not be
               recoverable.
                                         *       *       *

               The carrying value of goodwill and other intangible assets covered
               by this critical accounting policy was $38.2 billion and $13.5 billion
               as of December 31, 2016, respectively. We did not record any
               impairment losses related to goodwill or other intangible assets
               during 2016, 2015 or 2014. During the third quarter of2016, we
               performed our required annual impairment tests of goodwill and
               indefinitely lived trademarks. The goodwill impairment tests
               resulted in the fair values of our Pharmacy Services and Retail
               Pharmacy reporting units exceeding their carrying values by
               significant margins. The fair values of our LTC and RxCrossroads
               reporting units exceeded their carrying values by 7% and 12%,
               respectively. The balance of goodwill for our LTC and
               RxCrossroads reporting units at December 31,2016 was
               approximately $6.4 billion and $0.6 billion, respectively.

                                                 27
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 28 of 62




[Emphasis supplied].

       87.     Just a week after the Offering Documents were filed, on February 14, 2018, CVS

filed its Form 10-K for the fiscal year ended December 31, 2017, which contained representations

similar to those in the 2016 Form 10-K and was also expressly incorporated into the Offering

Documents:

                        Our acquisition of Omnicare broadened our base of
               pharmacy care to an additional dispensing channel, long-term care
               pharmacy. Omnicare's LTC operations include the distribution of
               pharmaceuticals, related pharmacy consulting and other ancillary
               services to chronic care facilities and other care settings. Omnicare
               also provided commercialization services under the name
               RxCrossroads until January 2, 2018, when we completed the sale of
               RxCrossroads. LTC is comprised of 145spoke pharmacies that
               primarily handle new prescription orders, of which 30 are also hub
               pharmacies that use automation to support spoke pharmacies with
               refill prescriptions. LTC primarily operates under the Omnicare®
               and NeighborCare® names. With the addition of the LTC
               operations, we are continuing to enhance our service offerings to
               further address the needs of an aging population throughout the
               continuum of senior care.

[Emphasis supplied].

       88.     As to the value of the goodwill then being carried on CVS' s books from the

Omnicare acquisition, which would be added to and carried on CVS's books in connection with

the Acquisition, the Offering Documents expressly stated that an impairment analysis had been

performed during the fiscal year ended December 31, 2017, that CVS was then            carrying

approximately $38.5 billion in goodwill, approximately $6.5 billion of which was attributable to

the 2015 acquisition of Omnicare, stating, in pertinent part, as follows:

               Goodwill and Intangible Assets

                                         *       *      *



                                                28
        Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 29 of 62




                     Goodwill and indefinitely-lived intangible assets are subject
              to annual impairment reviews, or more frequent reviews if events or
              circumstances indicate that the carrying value may not be
              recoverable.

                                        *      *       *

                      The carrying value of goodwill and other intangible assets
              covered by this critical accounting policy was $38.5 billion and
              $13.5 billion as of December 31, 2017, respectively. We recorded
              $181 million in goodwill impairments in 2017 related to our
              RxCrossroads reporting unit, see Note 3 "Goodwill and Other
              Intangibles" to our consolidated financial statements. We did not
              record any impairment losses related to goodwill or other intangible
              assets during 2016 or 2015. During the third quarter of 2017, we
              performed our required annual impairment tests of goodwill and
              indefinitely-lived trademarks. The goodwill impairment tests
              resulted in the fair values of our Pharmacy Services and Retail
              Pharmacy reporting units exceeding their carrying values by
              significant margins. The fair values of our LTC and RxC reporting
              units exceeded their carrying values by approximately 1% and 6%,
              respectively.     The balance of goodwill for our LTC and
              RxCrossroads reporting units at December 31, 2017 was
              approximately $6.5 billion and $0.4 billion, respectively. On
              January 2, 2018, we sold our RxCrossroads reporting unit to
              McKesson Corporation for $725 million.

[emphasis supplied].

       89.    In CVS's third quarter 2017 Form 10-Q, incorporated into the Offering Materials

provided to participants CVS stated: “The fair values of our LTC and Retail reporting units

exceeded their carrying values by approximately 1% and 6%, respectively.”

       90.    While plan participants could not readily understand the significance of the decline

in the excess of “fair value” of LTC’s goodwill over its “carrying value” from December 31, 2016

to September 30, 2017, Defendants knew and understood that the decline was due to material

deterioration in LTC’s operations and cash flow which was materially eroding the value of the

business. The fiduciary Defendants thus knew, or had constructive knowledge of, the imprudence

of continued investment in Aetna Stock units whose value was tied to CVS stock and knew that

                                               29
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 30 of 62




the risks presented to the Plan and Plan Participants by continued investment in Aetna stock units

after the merger was announced were not properly disclosed.

       91.     The Offering Materials failed to disclose risk of investing in Aetna stock units due

to CVS's LTC unit faltering performance because Omnicare had not been successful in preserving

its existing businesses, nor able to realize the “synergies” and operating “eficiencias” promoted

earlier. Moreover, the predicted “expected costs savings” were not from “labor productivity” and

other initiatives but rather based on wholesale reductions of personnel that only exacerbated

service and quality issues at Omnicare and contributed to further deteriorations in value.

       92.     The following undisclosed risks to the value of CVS stock and thus to the value of

Aetna stock units in the Plan existed when the Offering Documents were provided to plan

participants invested in Aetna stock units:

               (a)     by the end of 2017, CVS’ financial condition and expected earnings had

deteriorated as a result of rising costs and poor results being experienced in the LTC unit associated

with the 2015 acquisition of Omnicare;

               (b)     in 2017, deteriorating conditions and prospects in CVS’ LTC unit prompted

CVS to undertake hasty acquisitions of LTC pharmacies to compensate for the declining LTC

business and/or mask the expected LTC goodwill impairment ahead of the planned Acquisition;

               (c)     although negative LTC performance factors prompted CVS and the CVS

Individual Defendants to make hasty LTC pharmacy acquisitions in 2017, those same negative

factors were being overlooked and ignored for purposes of undertaking, disclosing, and reporting

the risks of write-downs to LTC goodwill throughout 2017;




                                                 30
           Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 31 of 62




                (d)    the LTC goodwill being carried on CVS’ books as a result of the Omnicare

acquisition was being carried at inflated values that would in the near future require billions of

dollars in impairment charges that would be charged against earnings; and

                (e)    as a result of the foregoing, CVS’ true business metrics and financial

prospects were not as the Offering Documents represented and participants were not adequately

informed of the risks of continued investment in Aetna stock after the merger agreement was

signed.

          93.   The Offering Documents were not just deficient by ERISA standards but also failed

to comply with SEC disclosure regulations.        Item 303 of SEC Regulation S-K, 17 C.F.R.

§229.303(a)(3)(ii), requires defendants to “[d]escribe any known trends or uncertainties that have

had or that the registrant reasonably expects will have a material favorable or unfavorable impact

on net sales or revenues or income from continuing operations.” Similarly, Item 105 of SEC

Regulation S-K, 17 C.F.R. §229.105, requires, in the “Risk Factors” section of registration

statements and prospectuses, “a discussion of the most significant factors that make an investment

in ... the offering speculative or risky” and requires each risk factor to “adequately describe[] the

risk.” The Offering Documents’ failure to disclose the facts identified above violated Item 303

because these undisclosed facts, which were known to CVS and Aetna management, would (and

did) have an unfavorable impact on the CVS’ sales, revenues and income from continuing

operations and the value of the goodwill being carried on its books. This failure also violated Item

105 of Regulation S-K, 17 C.F.R. §229.105, because these specific risks were not adequately

disclosed, or disclosed at all, even though they were some of the most significant factors driving

CVS stock price which was in turn driving Aetna’s stock value in 2018 investment in CVS

common stock speculative or risky.


                                                 31
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 32 of 62




E.     After The Merger Vote, CVS Begins To Admit That Its Businesses
       Had Been Deteriorating Thus Putting Fiduciaries On Further Notice That
       Continuing Investments In Aetna Stock Fund Were Imprudent

       94.     On March 13, 2018, CVS and Aetna shareholders including plan participants

investment in Aetna stock units approved the Acquisition.

       95.     After the vote on the Merger, CVS admitted that it had waited until June 2018 (after

the March 2018 shareholder vote) to finally update its LTC unit forecasts to reflect the sharply

declining LTC business that CVS had been wrestling with since early 2017. CVS revealed in

August 2018 that its 2018 second quarter results (April 1, 2018 to June 30, 2018) reflected a $3.9

billion charge related to impaired goodwill for its LTC unit related to poor actual and projected

Omnicare performance.

       96.     Defendants knew or should have known of the material deterioration in Omnicare’s

business and the probability of a material write-down of assets because Aetna and CVS each had

access to each other’s “properties, books, contract, records and information concerning . . .

businesses, properties and personnel” by virtue of provisions in the Merger Agreement.

Defendants could have discovered these facts with the exercise of even minimal diligence.

       97.     On November 28, 2018, the Acquisition was completed. Under the terms of the

merger agreement, each outstanding share of Aetna common stock was exchanged for $145.00 in

cash and 0.8378 shares of CVS common stock. In the Plan, Aetna units were exchanged for CVS

units. CVS common stock closed at $80.27 per share on November 28, 2018, the day the

Acquisition closed. In announcing the completion of the Acquisition, CVS which now owned

Aetna announced that:

               Shareholders are expected to benefit from a number of outcomes,
               including enhanced competitive positioning; the delivery of more
               than $750 million in synergies in 2020; and a platform from which
               to accelerate growth. The roadmap for value creation over the longer

                                                32
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 33 of 62




               term has the potential to deliver substantial incremental value
               through the development of products and services that provide the
               opportunity to generate significant new growth opportunities aimed
               at reducing medical costs, growing membership and enhancing
               revenues.

       98.     On February 20, 2019, less than 90 days after it had closed the massive Aetna

acquisition, CVS issued a press release announcing its fourth quarter and full year 2018 results

and providing 2019 full year guidance. The press release shocked investors with earnings guidance

significantly lower than expected due, in large part, to rising costs and poor results related to CVS’

acquisition of Omnicare. In the release, CVS admitted that it had “continued to experience”

materially rising costs and poor financial results during the fourth quarter of 2018 as a result of the

Company’s 2015 Omnicare acquisition, far beyond what CVS had budgeted for when it made the

Omnicare acquisition, due to, among other things, “lower occupancy rates in skilled nursing

facilities, significant deterioration in the financial health of numerous skilled nursing facility

customers which resulted in a number of customer bankruptcies in 2018, and continued facility

reimbursement pressures.” As a result, in addition to the $3.9 billion impairment charge CVS had

already taken on the LTC unit in the third quarter of 2018, CVS was being forced to take another

$2.2 billion impairment charge on the Omnicare goodwill for its fourth quarter of 2018, ended

December 31, 2018, the quarter during which the Acquisition had been completed.

       99.     That same day, Fortune published an article, entitled “CVS Stock Plummets as

2019 Looks Like It Will Be a ‘Major Disappointment’ for Investors,” which stated in part:

                       The company announced a $2.2 billion write down on its
               2015 takeover of Omnicare, a $12.9 billion deal that was meant to
               build the company's business serving patients in nursing homes and
               long-term medical-care facilities.

                                          *       *       *

                       The $2.2 billion Omnicare charge follows an earlier, $3.9

                                                  33
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 34 of 62




               billion write down CVS took on the business in the second quarter.
               Together, they add up to half of what the company paid for
               Omnicare three years ago. The unit is predicting more challenges
               in the future, CVS said.

       100.    The article also quoted Evercore ISI analyst Ross Muken, who noted that not only

was the February 20, 2019 press release’s 2019 guidance a “‘major disappointment,’” it would

also “‘stoke fears’” that CVS’ $68 billion purchase of insurer Aetna the year before “‘was

defensive in nature.’”

       101.    In response, various analysts lowered or downgraded CVS’ stock, with Wells Fargo

Securities, for example, concluding:

                       •      We are downgrading CVS Health to Market Perform
               from Outperform, based on its continued failure to stabilize its
               existing businesses, particularly the LTC (Long-term care) business.
               CVS has failed to improve operations after two years of pressure
               and continues to struggle with its Omnicare LTC acquisition, setting
               up 2019 as a weaker than expected year. CVS expects the ongoing
               business pressures to have an outsized impact on 2019 ....

       102.    And as a March 4, 2019 Seeking Alpha article, entitled “Good Will Hunting: CVS

Health Decline Explained,” later explained: “CVS realized that it was extremely over optimistic

about the growth rates and profitability in its long term care division i.e., LTC. This does not come

as a surprise to us as we have been documenting this drama within the senior housing and skilled

nursing facilities space where challenges abound .... ”

       103.    Six months after the close of the Merger, in 2019 CVS stock price was trading in

the $60 per share range, far below the price of CVS shares during most of 2018.

                                                 V.

                    FIDUCIARY ACTIONS THAT
  COULD HAVE AND SHOULD HAVE BEEN TAKEN TO PROTECT PLAN ASSETS

       104.    Throughout the Class Period, defendants knew or should have known the truth

about these misleading statements and CVS’ failures to disclose the truth about its Omnicare
                                                 34
          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 35 of 62




business. Defendants knew or should have known that CVS’ stock price did not reflect material

information about CVS and that this would inevitably adversely affect the Aetna Stock Fund and

Plan Participants. Yet defendants did nothing to act upon that knowledge to protect the retirement

savings of the Plan participants to whom they owed their fiduciary duties.

         105.   The Individual Defendants were in positions of power and authority and

involvement in the merger and understood the risk to Plan assets from the fact that the proper

impairment and reporting with respect to the Omnicare business had not occurred as required by

GAAP.

         106.   The fiduciaries had several alternative actions they could have taken that would

have been consistent with the securities laws which could not reasonably viewed as causing more

harm than good, such as:

                a)     Fiduciaries could have closed the Aetna Stock Fund to new purchases;

                b)     Fiduciaries could have lowered the maximum limits of Aetna stock units

which Plan Participants could hold either as a fixed number of units or a percentage of each

participants’ 401(K) account assets;

                c)     The Plan could have offered Aetna Stock units to Plan Participants at a

discount;

                d)     Fiduciaries could have slowly mapped out participants from Aetna stock

units;

                e)     Fiduciaries could have had the Plan reprice units or cause Aetna to redeem

the Aetna units in the Plan; and

                f)     Fiduciaries could have issued more complete information and warnings

concerning the condition of the CVS’ Omnicare business and the risk of a material write down to


                                               35
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 36 of 62




CVS asset values in the future.

       107.    A market correcting disclosure or a warning could have been made which would

not have conflicted with securities laws requirements or objectives and in fact would have been

consistent therewith.

       108.    Disclosure of the truth to the public was necessary to correct the artificial inflation,

and to prevent both present and future harm and damage to the Plan. Defendants’ disclosure would

have ended the artificial inflation in CVS’ stock price, which was damaging all purchasers through

the Plan who paid excessive prices for Aetna stock units.

       109.    For example, if Defendants had tried to effectuate corrective public disclosure near

the very beginning of the Class Period—almost all of the artificial inflation of Aetna’s and CVS’

stock price that occurred could have been avoided. Such disclosure would not have harmed the

participants who held Aetna units in their accounts at the start of the class period because the value

of their purchases of units that occurred prior the class period would have likely only declined to

the price of the stock BEFORE the Aetna units started to incorporate the CVS price inflation into

the Aetna stock.. But as the artificial inflation went on and on, more and more Plan participants

made purchases of Aetna stock units at artificially high prices, and thus the harm to Plan

participants steadily increased. As two experts framed the issue:

                        If the fraud occurs on one day at the beginning of the class
                        period so that the gap between the value line and the price
                        line appears immediately, the bias will be small because
                        only investors who purchased the securities in the first few
                        days of the class period are affected by the error. However,
                        if the fraud consists of a series of omissions and
                        misrepresentations so that the gap between the price line
                        and the value line widens slowly, the inflation will be
                        overstated for a much larger group of purchasers.

Bradford Cornell and R. Gregory Morgan, Using Finance Theory to Measure Damages in Fraud


                                                 36
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 37 of 62




on the Market Cases, 37 UCLA L. Rev. 883, 911 (1990) (emphasis added).

       110.    Defendants , who are ERISA fiduciaries also needed to act to prevent future harm

and damage to the Plan’s investment in Aetna units. This position was at risk from a large stock

price correction when the public learned the truth. As time passed, CVS stock price inflated further

making the eventual collapse worse. The concealment put the Plan’s holding of Aetna units (and

later CVS units) at risk for a serious and lasting decline in value, and hurt management’s credibility

and the long-term prospects of CVS as an investment. This significant harm to the Plan could

have been prevented or mitigated by timely disclosure.

       111.    This reputational damage is not merely theoretical. Economists and finance experts

have conducted numerous empirical studies on the matter, and concluded “the reputational

penalty” a company suffers because it perpetrates a prolonged concealment of the truth is

significantly greater than any regulatory fines or other penalties that it may occur—in fact, the

reputational penalty is “7.5 times the sum of all penalties imposed through the legal and regulatory

system.” Jonathan M. Karpoff, D. Scott Lee and Gerald S. Martin, The Cost to Firms of Cooking

the Books, Journal of Financial and Quantitative Analysis, Vol. 43, No. 3 (Sept. 2008). Moreover,

“[f]or each dollar that a firm misleadingly inflates its market value, on average, it loses this dollar

when its misconduct is revealed, plus an additional $3.08 .… [of which] $2.71 is due to lost

reputation.” See id. (Emphasis added.) And this reputational damage, unsurprisingly, increases

the longer the concealment goes one. Id.

       112.    Defendants cannot argue that the federal securities laws prevented them from taking

the actions identified above.

       113.    Defendants could not have reasonably believed that effectuating truthful, corrective

disclosure would do “more harm than good” to the Plan or its participants. First and foremost, the


                                                  37
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 38 of 62




participation of the fiduciaries in the concealment of Omnicare’s true value which deceives the

Plan participants runs counter to ERISA’s fundamental obligation that fiduciaries must

communicate truthfully and accurately with those to whom a fiduciary duty is owed. At a

minimum, defendants had the fiduciary obligation to disclose the truth to correct the artificial

inflation.

        114.   Disclosure of the material overstatement was inevitable because once CVS’

auditors started their annual audit in fall 2018 the impairment would have to be recognized and

accounted for or else CVS’ auditors could not certify that CVS’ 2018 financial statement were

presented fairly in accordance with Generally Accepted Accounting Principles. The eventual

CVS-Aetna merger closing was a triggering event that made disclosure inevitable.

                              CLASS ACTION ALLEGATIONS

        115.   Plaintiffs bring this action in a representative capacity on behalf of the Plan and as

a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of themselves

and a Class defined as follows:

               All participants in the AETNA 401(k) Plan from December 3, 2017
               through November 28, 2018 who were invested in the AETNA
               Stock Fund at any time from December 3 2017 through November
               28, 2018 and whose units were converted to CVS common stock
               units as a result of the merger through the Plan;
               And
               All participants in the CVS 401(k) Plan from November 29, 2018
               through February 20, 2019 who owned CVS stock units in the Plan
               at any time.

               Excluded from the Class are (a) Defendants, (b) any fiduciaries of
               the Plan, (c) the officers, directors, and fiduciary committee
               members of AETNA and CVS during the Class Period, and (d)
               members of the immediate families and their legal representatives,
               heirs, successors or assigns of any such excluded party.

Rule 23 (a):


                                                38
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 39 of 62




Numerosity and Impracticability of Joinder

       116.    The members of the Class are so numerous that joinder of all members is

impracticable. Based on the most recent Form 5500 filed with the DOL in 2018, as of December

31, 2017, the Plan had over 20,000 participants.

Commonality

       117.    The issues of liability are common to all members of the Class and can be

established through common proof as those issues focus on Defendants’ acts (or failures to act).

The common issues include whether the Plan fiduciaries breached various fiduciary duties to the

Plan, whether certain Defendants engaged in prohibited transactions, whether the fiduciary

defendants are liable for their co-fiduciaries breaches, whether Defendants whom are non-

fiduciaries can be charged with non-fiduciary liability under ERISA for knowingly participating

in these breaches and violations, whether the Plan and/ or the participants suffered losses as a result

of the fiduciary breaches and other violations and what is the appropriate relief for Defendants ’

violations of ERISA.

Typicality

       118.    Plaintiffs’ claims are typical of the claims of the Class because their claims arise

from the same event, practice and/or course of conduct as other members of the Class. Plaintiffs’

claims challenge whether the fiduciaries of the Plan acted consistently with their fiduciary duties,

whether they engaged in prohibited transactions, whether the non-fiduciaries knowingly

participated in those breaches and violations and whether those breaches or violations caused

losses or otherwise harmed the Plan and their participants or resulted in profits to those fiduciaries

and non-fiduciaries. These are claims common to, and typical of, other Class members and these

claims seek recovery on behalf of the Plan.


                                                  39
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 40 of 62




Adequacy

       119.     Plaintiffs will adequately protect the interests of the Class and have retained counsel

experienced in class action litigation in general and ERISA class actions involving fiduciary

breaches in particular.

       120.     Plaintiffs have no interests that conflict with those of the Class. Defendants do not

have any unique defenses against any of the Plaintiffs that would interfere with their representation

of the Class.

Rule 23(b)(1)

       121.     The requirements of Rule 23(b)(1)(A) are satisfied in this case. Fiduciaries of

ERISA-covered plans have a legal obligation to act consistently with respect to all similarly

situated participants and to uniformly act in the best interests of the Plan and their participants. As

this action challenges whether the Plan fiduciaries acted consistently with their fiduciary duties to

the Plan, prosecution of separate actions by individual members would create the risk of

inconsistent or varying adjudications with respect to individual members of the Class that would

establish incompatible standards of conduct in the administration of the Plan.

       122.     The requirements of Rule 23(b)(1)(B) are also satisfied in this case. Administration

of an ERISA plan requires that all similarly situated participants be treated consistently. As such,

whether Defendants fulfilled their fiduciary obligations with respect to the Plan and the Plan’s

participants in this action would, as a practical matter, be dispositive of the interests of the other

members of the Class regardless of whether they are parties to the adjudication.

Rule 23(b)(2)

       123.     Among the relief sought on behalf of the Class is a determination that the Plan

fiduciaries breached their fiduciary duties (and that the non-fiduciaries knowingly participated in

those breaches or violations), a determination of the amount by which those breaches adversely
                                                  40
          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 41 of 62




affected the Plan, and an order requiring Defendants to make good those losses to the Plan and

restore any profits to the Plan. Such relief is accomplished by issuance of a declaration or an

injunction and therefore the primary requested relief constitutes final injunctive or declaratory on

behalf the Class with respect to the Plan.

1.      Rule 23(b)(3)

        124.   A class can be certified under 23(b)(3) because common issues of fact and law

predominate over individual issues and a class action is the superior method for adjudication of

the claims asserted herein in light of the manageability of the class action claims and cohesion of

the class .

                                             COUNT I

               Breach of Fiduciary Duties of Prudence in Violation of ERISA
                §404(a)(1)(B) Against the Aetna BFC Defendants And Aetna
     Does 1-20 and CVS Does 1-10 of the Plan After the Merger (“Count I Defendants”)

        125.   Plaintiffs repeat and reallege the above paragraphs as though fully set forth herein.

        126.   The “Count I Defendants” were fiduciaries of the Plan under ERISA §3(21),

29 U.S.C. §1002(21) and/or 1102(a)(1), during their respective tenures, as a result of (1) their

responsibilities for, inter alia, management of the plan, investment options and plan assets and

concerning the addition of new investment options or the suspension or divestiture of any existing

investment options; (2) being named fiduciaries under the Plan; and/or (3) because they managed

and/or disposed of Plan investment options, and were charged with taking action and/or making

recommendations about the prudence of the Plan investments.

        127.   As fiduciaries of the Plan, the Count I Defendants were required pursuant to ERISA

§404(a)(1)(B), 29 U.S.C. §1104(a)(1)(B), to discharge their duties with respect to the Plan solely

in the interests of the participants and beneficiaries, and “with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent man acting in a like capacity and
                                                41
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 42 of 62




familiar with such matters would use in the conduct of an enterprise of a like character and with

like aims.”

       128.    Under ERISA, fiduciaries who exercise discretionary authority or control over

management of a plan or disposition of a Plan’s assets are responsible for ensuring that investment

options made available to Participants under a plan are prudent. Furthermore, such fiduciaries are

responsible for ensuring that assets within the plan are prudently invested. Count I Defendants

were responsible for ensuring that all investments in the Plan were prudent and that such

investments were consistent with the purpose of the Plan. The Defendants named in this Count

are thus liable for losses incurred as a result of investments in Aetna stock and later in CVS stock

being imprudent.

       129.    According to Department of Labor (“DOL”) regulations, a fiduciary’s investment

or investment course of action is prudent if: (i) he has given appropriate consideration to those

facts and circumstances that, given the scope of such fiduciary’s investment duties, the fiduciary

knows or should know are relevant to the particular investment or investment course of action

involved, including the role the investment or investment course of action plays in that portion of

the plan’s investment portfolio with respect to which the fiduciary has investment duties; and (ii)

he has acted accordingly. 29 CFR 2550.404a-1.

       130.    DOL regulations further specify that “appropriate consideration” in this context

includes, but is not necessarily limited to: A determination by the fiduciary that the particular

investment or investment course of action is reasonably designed, as part of the portfolio (or, where

applicable, that portion of the plan portfolio with respect to which the fiduciary has investment

duties), to further the purposes of the plan, taking into consideration the risk of loss and the

opportunity for gain (or other return) associated with the investment or investment course of action.


                                                 42
            Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 43 of 62




        131.    Moreover, a fiduciary’s duty of loyalty and prudence requires it to disregard plan

documents or directives which it knows, or reasonably should know, would lead to an imprudent

result or would otherwise harm plan participants or beneficiaries. ERISA § 404(a)(l)(D), 29 U.S.C.

§ 1104(a)(l)(D). Thus, a fiduciary may not blindly follow plan documents or directives that would

lead to an imprudent result or that would harm plan participants or beneficiaries, nor may it allow

others, including those whom they direct or who are directed by the plan, including plan trustees,

to do so.

        132.    ERISA’s duty of prudence required the Aetna BFC and Aetna Doe Defendants to

give appropriate consideration to those facts and circumstances that, given the scope of their

fiduciary duties, they knew or should have known were relevant to the risks inherent in having

plan assets invested in the Stock Fund and to act accordingly. See 29 C.F.R. §2550.404a1. The

Supreme Court has concluded that this duty is “a continuing duty to monitor [plan] investments

and remove imprudent ones.” Tibble, 135 S. Ct. at 1828.

        133.    As described above, Aetna BFC and Aetna Doe Defendants failed to properly

evaluate the prudence of the Plan’s investments in AETNA after the merger agreement was signed.

A prudent fiduciary, in possession of the information about the risks to the value of Aetna Stock

units in class members accounts herein, would have taken steps to protect plan assets and removed

the AETNA Stock Fund as an investment option in the Plan and/or migrated assets out of The Plan

and/or closed it to new investments and/or terminated the dividend reinvestment option or other

viable options described herein.

        134.    Similarly, the CVS Doe Defendants 1-10 breached their fiduciary duties of

prudence by allowing, after the merger closed, CVS stock units to constitute an investment

alternative.


                                                43
          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 44 of 62




        135.    Fiduciaries’ reliance on the market price of Aetna stock (and after the merger CVS

stock) was imprudent because Aetna’s stock price after signing of the merger agreement was tied

to CVS’ stock price rather than to Aetna’s value, and the risk that CVS stock price was inflated

was too high for a prudent fiduciary to allow continued investment in Aetna stock units.

        136.    Through these actions and omissions, Count I Defendants failed to discharge their

duties with respect to the Plan: to act with the care, skill, prudence and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims, in violation

of ERISA §404(a)(1)(B), 29 U.S.C. §1104(a)(1)(B).

        137.    As a direct and proximate result of these breaches, the Plan, Plaintiffs and members

of the Class suffered substantial losses than they would have otherwise experienced had the Aetna

common stock Plan (later the CVS Common stock Fund Plan) been closed to new investment

and/or divested. The Count I Defendants are liable to the Plan and/or Class members for damages

and/or appropriate equitable relief.

                                             COUNT II

             Breaches of Fiduciary Duties of Loyalty in Violation of ERISA
               §404(a)(1)(A), Against Aetna Benefit Finance Committee
    And Aetna Doe Defendants 1-20, And Defendant Bertolini (“Count II Defendants”)

        138.    Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs

as if fully set forth herein.

        139.    As fiduciaries of the Plan, the Count II Defendants were required under ERISA

§404(a)(1)(A), 29 U.S.C. §1104(a)(1)(A), to discharge their duties with respect to the Plan solely

in the interest of the participants and beneficiaries and (A) for the exclusive purpose of providing

benefits to the participants and beneficiaries of the Plan; and (B) in accordance with the documents

and instruments governing the Plan in so far as those documents are consistent with ERISA.
                                                 44
           Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 45 of 62




          140.   The Count II Defendants breached their duties of loyalty with respect to the Plan

by recommending to plan participants that they vote in favor of the Merger; by allowing continued

investments in the Aetna Common Stock Fund after the Merger Agreement was signed; failing to

migrate plan assets out of the Aetna Common Stock Fund; failing to eliminate the default dividend

reinvestment option to reduce continued investment into Aetna stock units at a time when such

investment was too risky for retirement assets under the circumstances; failing to make adequate

disclosures regarding the risk of continued investment in Aetna Common Stock Fund after signing

of the merger agreement; and failing to prevent prohibited transactions.

          141.   None of the fiduciaries wanted to make any announcement or take any action that

could have reflected adversely on CVS or the purported business rationale behind the merger.

First, because fiduciaries were employees of Aetna and hoped to retain their positions once CVS

closed the merger and assumed full control of Aetna. Second, as a result of the merger, Aetna

management’s and executives enjoyed accelerated vesting of deferred compensation and other

benefits not shared by plan participants invested in Aetna Stock Fund.

          142.   As a direct and proximate result of these breaches, the Plan, Plaintiffs and members

of the Class suffered substantial losses. The Count II Defendants are liable to the Plan and/or Class

Members for damages and/or appropriate equitable relief.            The Count II Defendants are

responsible to disgorge all profits made as a result of these Defendants ’breaches of fiduciary

duties.

                                            COUNT III

 Against Defendants Aetna And CVS For Failure To Prudently And Loyalty Manage The
 Plan And The Plan’s Assets In Violation of ERISA § 404 Or Alternatively For Vicarious
  Liability Under Respondeat Superior For The Fiduciary Breaches of Their Employees

          143.   Plaintiffs incorporate by this reference the paragraphs above.


                                                  45
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 46 of 62




       144.    At all relevant times, as alleged above, Aetna and CVS as sponsors, and/or

administrator of the Plan and/or employers of plan participants were fiduciaries within the meaning

of ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1), and/or ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A). Thus, Aetna and CVS were bound by the duties of loyalty, exclusive purpose, and

prudence. In this Count Aetna is liable in its role as a fiduciary, and/or administrator from

December 3, 2017 to November 28, 2018. Defendant CVS is liable in its role as fiduciary,

administrator of the CVS Plan from November 29, 2018 through February 20, 2019.

       145.    AETNA and CVS were also the respective employers of various of the fiduciaries

named herein and as such are vicariously liable under theory of respondeat superior for the

fiduciary breaches of employees.

       146.    Contrary to their duties and obligations under the Plan’s documents and ERISA,

Aetna and CVS failed to loyally and prudently discharge the fiduciary duties enumerated herein.

Specifically, during the Class Period, Aetna and CVS knew, or should have known, that neither

Aetna stock units, nor CVS stock units, were prudent, suitable and appropriate investment for the

Plan and/or that as of November 2017, buying Aetna stock units for any plan participants’ account

was not a prudent investment for a participant.

       147.    Moreover, Aetna and CVS breached their co-fiduciary duties of prudence and

loyalty by, among their other failures: knowingly participating in, or knowingly undertaking to

conceal, the failure to prudently and loyally manage the Plan’s assets with respect to offering Aetna

and/or CVS stock as an investment option in the Aetna Plan and providing matching contributions

in Aetna and/or CVS stock despite knowing that such failure was a breach; enabling the other

Defendants’ failure to prudently manage the Plan’s assets with respect to the Plan’s investments,




                                                  46
          Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 47 of 62




and having knowledge of the failure to prudently manage the Plan’s assets, yet not making any

effort to remedy the breach.

         148.   As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan, and indirectly Plaintiffs and the Plan’s other participants and beneficiaries, lost a

significant portion of their investments meant to help them save for retirement. Thus, pursuant to

ERISA § 502(a), 29 U.S.C. § 1132(a) and ERISA § 409, 29 U.S.C. § 1109(a), Aetna and CVS are

liable to restore the losses to the Plan caused by their breaches of fiduciary duties alleged in this

Count.

                                            COUNT IV

            Failure to Provide Complete and Accurate Information to Participants
                and Beneficiaries (Breaches of Fiduciary Duties in Violation of
                       ERISA § 404) By Defendants CVS, Aetna, Merlo,
              Bertolini and Borratto) (Collectively The “Count IV Defendants”)

         149.   Plaintiffs incorporate by this reference the allegations above.

         150.   At all relevant times, as alleged above, all Count IV Defendants were fiduciaries

within the meaning of ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1), and/or ERISA § 3(21)(A), 29

U.S.C. § 1002(21)(A) because each had the discretion and power to control information provided

to plan participants and beneficiaries through the Offering Materials which should have, but did

not adequately inform Plan Participants of the risks of investing in the Aetna Common Stock Fund

and after the Merger, in the CVS Common Stock Fund.

         151.   Because the Count IV Defendants used the proxy as a f communication to fulfill

their responsibilities to communicate to participants who invested in the Stock Fund and because

the defendants named in this count participated in the drafting and issuance of the Joint Proxy-

Prospectus issued to plan participants in connection with the merger vote and participants’

investment in Aetna and/or CVS stock units in the Plan, the Count IV Defendants maintained

                                                 47
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 48 of 62




discretion to determine the contents of the disclosures to plan participants required by ERISA and

404(c)(5) whose purpose, as provided in 29 CFR 2550.404a-5 is to provide sufficient information

to participants regarding the Plans so they are able to make informed decisions with regard to the

management of their individual plan accounts.

       152.    According to the terms of the Merger Agreement each of AETNA and CVS had

power over each other’s SEC filings as follows:

               If at any time prior to the later of the approval and adoption of the
               merger agreement by Aetna’s shareholder and the approval of the
               stock issuance of CVS Health’s stockholders, any information
               relating to Aetna or CVS Health, or any of their respective affiliates,
               officers or directors, is discovered by Aetna or CVS Health that
               should be set forth in an amendment or supplement to either this
               joint proxy statement/prospectus or the registration statement of
               which it forms a part, so that either of such documents would not
               include any misstatement of a material fact or omit to state any
               material fact necessary to make the statements therein, in light of the
               circumstances under which they were made, not misleading, the
               party that discovers such information has agreed to promptly notify
               the other parties to the merger agreement and the parties have agreed
               that an appropriate amendment or supplement describing such
               information will be promptly prepared and filed with the SEC and,
               to the extent required under applicable law, disseminate to the
               shareholders of Aetna and the stockholders of CVS Health.

       153.    As alleged above, the scope of the Count IV’s Defendants’ fiduciary duties and

responsibilities included disseminating Plan documents and information to Plan participants

regarding the Plan and its assets. In addition, the Count IV Defendants had a duty to provide Plan

participants with information Count IV Defendants possessed that they knew, or should have

known, would have a material impact on the Plan and its participants’ investment choices.

       154.    The duty of loyalty under ERISA requires fiduciaries to speak truthfully to

participants, not to mislead them regarding the Plan or the Plan’s assets, and to disclose information

that participants need in order to exercise their rights and interests under the Plan. This duty to


                                                 48
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 49 of 62




inform includes an obligation to provide Plan participants and beneficiaries with complete and

accurate information, and to refrain from providing false information or concealing material

information regarding the Plan’s investment options such that Participants can make informed

decisions with regard to investment options available under the Plan, this duty applies to all of the

Plan’s investment options, including investment in Aetna and/or CVS common stock units.

       155.    This fiduciary duty to communicate honestly with participants is designed to allow

participants to know and understand all the material risks of their choices of investment options.

By failing to discharge their disclosure duties, the Count IV Defendants imprudently allowed

Aetna and/or CVS stock to remain available as an investment alternative for participants.

       156.    The Count IV fiduciaries had ample reason to believe, or at least suspect, that

investing in CVS and/or AETNA stock units for 401K accounts was imprudent for the reasons set

forth herein. In contrast, the plan participants did not have access to such information.

       157.    Had Count IV Defendants complied with their duties they would have closed the

Aetna common stock fund to new investments and/or migrated assets out of the Aetna common

stock fund or taken other steps to protect plan assets due to the imminent danger to CVS/Aetna’s

stock units’ value from the inevitable disclosure of asset value deterioration. Count IV Defendants

had a fiduciary duty to correct any prior statements that became misleading.

       158.    Because a substantial percentage of the Plan’s assets were invested in AETNA

Stock Fund, and Count IV Defendants chose to allow class members to invest a high percentage

of plan assets in Aetna and/or in CVS stock units, such investment carried with it an inherently

high degree of risk. This inherent risk made the Count IV Defendants’ duty to provide complete

and accurate information particularly important with respect to the risk of investing in Aetna and/or

CVS stock units.


                                                 49
           Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 50 of 62




          159.   The Count IV Defendants breached their ERISA mandated duty to inform

participants by failing to provide complete and accurate information regarding Aetna and CVS and

CVS stock, and, generally, by conveying, through statements and omissions, false and misleading

information regarding the soundness of CVS and its stock.

          160.   Upon information and belief, such communications were disseminated directly to

all Plan participants, including the Joint Proxy-Statement Prospectuses, which incorporated by

reference CVS’s materially misleading and inaccurate SEC filings and press releases, through its

officers and directors. In addition, upon information and belief, the Count IV Defendants

communicated directly with all Plan participants regarding the merits of investing in CVS and its

stock in companywide and uniform communications, and, yet, in the context of such

communications failed to provide complete and accurate information regarding CVS business,

operations and financial condition and the risk inherent in investing in Aetna and/or CVS stock

during the Class Period.

          161.   The Count IV Defendants’ failure to provide complete and accurate information

regarding CVS and/or its stock was uniform and affected the entire Plan, and impacted all

participants in the Plan the same way in that none of the participants received crucial, material

information regarding the risks of Aetna and/or CVS and/or CVS stock as an investment option

and all of the Plan’s acquisitions of employer stock during the Class Period occurred at inflated

prices.

          162.   As a consequence of the Count IV Defendants’ breaches of fiduciary duty, the Plan

and its participants suffered tremendous losses. If the Count IV Defendants had discharged their

fiduciary duties to prudently disclose material information, the losses suffered by the Plan would

have been minimized or avoided. Therefore, as a direct and proximate result of the breaches of


                                                50
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 51 of 62




fiduciary duty alleged herein, the Plan, and indirectly Plaintiff and the other Class members, lost

millions of dollars of retirement savings.

                                              COUNT V

            Prohibited Transactions in Violation of ERISA §406(a)(1) (A) and (D)
              Against Defendants CVS And Aetna (The “Count V Defendants”)

        163.    Plaintiffs repeat and reallege the above paragraphs as though fully set forth herein.

        164.    Defendants CVS, Aetna, the Count V Defendants were “parties-in-interest” as of

March 13, 2018 when Aetna’s shareholders voted to approve the merger between CVS and Aetna

as defined by ERISA Sections 3(14) a, c, e, g and h, which provide, respectively:

                (a)     Any fiduciary (including, but not limited to, any administrator, officer,

trustee, or custodian), counsel, or employee of such employee benefit plan;

                (b)     An employer any of whose employees are covered by such plan;

                (c)     An owner, direct or indirect, of 50 percent or more of (i) the combined

voting power of all classes of stock entitled to vote or the total value of shares of all classes of

stock of a corporation; (ii) the capital interest or the profits interest of a partnership, or (iii) the

beneficial interest of a trust or unincorporated enterprise, which is an employer or an employee

organization described in subparagraph (c) or (d);

                (d)     A corporation, partnership, or trust or estate of which (or in which) 50

percent or more of (i) the combined voting power of all classes of stock entitled to vote or the total

value of shares of all classes of stock of such corporation, (ii) the capital interest or profits interest

of such partnership, or (iii) the beneficial interest of such trust or estate, is owned directly or

indirectly, or held by persons described in subparagraph (a), (b), (c), (d), or (e); and

                (e)     An employee, officer, director (or an individual having powers or

responsibilities similar to those of officers or directors), or a 10 percent or more shareholder

                                                   51
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 52 of 62




directly or indirectly, of a person described in subparagraph (b), (c), (d), (e), or (g), or of the

employee benefit plan.

        165.    Aetna as a fiduciary, and/or an employer and CVS as a direct or indirect 50% owner

of Aetna, were parties in interest under ERISA §3(14)(a),(c),(h), 29 U.S.C. §1002(14)(a),(c) and

(h), respectively.

        166.    Count V Defendants are fiduciaries of the Plan within the meaning of ERISA

§3(21), 29 U.S.C. §1002(21) who caused the Plan to offer Aetna stock units and/or the CVS stock

units in the Plan and to continue offering the CVS common stock units after the Merger.

        167.    ERISA §406(a)(1), 29 U.S.C. §1106(a)(1) provides, in pertinent part, that a

fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if he knows or

should know that such transaction constitutes a direct or indirect –

                        (A)    sale or exchange, or leasing, of any property between
                the plan and a party in interest;

                                                 *        *     *

                        (D)     transfer to, or use by or for the benefit of, a party in
                interest, of any assets of the plan . . . .

        168.    As explained more fully herein, the exchange of Aetna stock in the plan for CVS

stock and cash in November 2018 was a “prohibited transaction” as defined by ERISA:

                a.         ERISA section 406(a) prohibits various types of transactions between a plan

and parties in interest.

                b.         ERISA states that a plan fiduciary shall not cause the plan to engage in a

transaction if the plan fiduciary knows or should know that such transaction constitutes a direct or

indirect—

                           •   Sale or exchange, or leasing, of any property;


                                                     52
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 53 of 62




                       •   Transfer to, or use by or for the benefit of a party
                           in interest, of any assets of the plan.

               c.      ERISA section 406(b) also prohibits certain transactions between the plan

and the plan fiduciary considered to be “self-dealing.” A plan fiduciary is prohibited from using

the plan’s assets in their own interest or representing an adverse party in a transaction involving a

plan (prohibition on being on both sides of a transaction).

       169.    By selecting AETNA/CVS as the options in the Plan and by maintaining these as

the options in the Plan and allowing the exchange of Aetna stock for CVS stock, Defendants

engaged in a prohibited transactions in violation of ERISA §406(a)(1) (A), and (D), 29 U.S.C.

§1106(a)(1) (A) and (D).

       170.    While certain statutory “blanket” exemptions from prohibited transactions are built

into ERISA Rules, i.e. PTE 77 et seq. none are here applicable:

               Class exemptions are administrative "blanket" exemptions that
               permit a person to engage in a similar transaction or a series of
               similar transactions with a plan in accordance with the terms and
               conditions of the class exemption, without requiring the person to
               obtain an individual exemption from the DOL.

       171.    There are also only two “individual” exemptions which were available to allow

CVS/Aetna to engage in the prohibited transactions alleged herein:

               Individual exemptions are administrative exemptions that apply
               only to the specific person named or otherwise defined in the
               exemption, and allow such person to engage in a variety of
               transactions that would be otherwise prohibited. Individual
               exemptions apply only to the applicant; other plans may not rely on
               those exemptions even if all of the conditions are met.

               Individual exemptions that have been granted by the DOL are found
               on        the       DOL           EBSA’s          website       at
               http://www.dol.gov/ebsa/regs/masterindex.html.

               For example, individual exemptions are frequently requested in
               connection with the following:

                                                 53
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 54 of 62




                       •    Acquisitions or mergers;

                       •    In-kind purchases or transfers.

       172.     The DOL EBSA website does not list any individual exemption granted to either

CVS or Aetna for any of the transactions described herein.

       173. As parties in interest, Defendants are liable for these violations of ERISA §406(a)(1)

(A), (C) & (D), 29 U.S.C. §1106(a)(1) (A), (C) and (D) pursuant to ERISA §502(a)(3).

       174. As a result of these prohibited transactions, Defendants profited at the expense of the

Plan and the Class.

       175. Pursuant to ERISA §§ 409 and 502(a)(2) and (a)(3), 29 U.S.C. §§ 1109(a) and

1132(a)(2) and (a)(3), the Count IV Defendants are liable to restore the losses to the Plan caused

by their breaches of fiduciary duties alleged in this Count and/or are liable for appropriate equitable

relief to class members.

                                            COUNT VI

                         Prohibited Transactions in Violation of ERISA
              §406(b)(1) and (3) Against CVS and Aetna the Count VI Defendants

       176.     Plaintiffs repeat and reallege the above paragraphs as though fully set forth herein.

       177.     ERISA §406(b), 29 U.S.C. §1106(b), provides, in pertinent part, that a fiduciary

with respect to a plan shall not:

                       (1) deal with the assets of the plan in his own interest or for
                his own account,

                       or

                        (3) receive any consideration for his own personal account
                from any party dealing with such plan in connection with a
                transaction involving the assets of the plan.




                                                  54
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 55 of 62




        178.    Defendant CVS was a fiduciary of the Plan within the meaning of ERISA §§3(21)

and 406(b)(1), 29 U.S.C. §§1002(21) and 1106(b)(1).

        179.    Defendant CVS dealt with the assets of a plan in its own interest or for its own

account by exchanging Aetna stock units for CVS stock units in the Plan, and thereby CVS caused

the Plan to engage in a prohibited transaction in violation of ERISA §406(b)(1) and (3), 29 U.S.C.

§1106(b)(1) and (3).

        180.    With respect to the AETNA stock Fund, Aetna and/or CVS engaged in prohibited

transactions as follows:

                (a)     by causing the Plan to engage in transactions that it knows or should know

constitute direct or indirect transfers of the Plans ’assets to, or use of the Plans ’assets by or for the

benefit of, parties in interest, in violation of 29 U.S.C. §1106(a)(1)(D);

                (b)     by causing the Plan to engage in the above conduct and omissions, in which

a fiduciary to the Plan dealt with the assets of the plan in its own interest or for its own account in

violation of 29 U.S.C. §1106(b)(1);

                (c)     by causing the Plan to engage in the above conduct and omissions, in which

a fiduciary to the Plan, CVS in any capacity, acted on behalf of a party whose interests were

adverse to the interests of the Plan or the interests of its participants or beneficiaries, in violation

of 29 U.S.C. §1106(b)(2).

        181.    As fiduciaries and parties in interest, the Count VI Defendants are liable for these

violations of ERISA §406(b)(1) and (3), 29 U.S.C. §1106(b)(1) and (3), pursuant to ERISA

§502(a)(3).

        182.    Pursuant to ERISA §§502(a)(2) and (a)(3), and 409(a), 29 U.S.C. §§1132(a)(2) and

(a)(3), and 1109(a), the Count VI Defendants Aetna and CVS are liable to disgorge all amounts


                                                   55
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 56 of 62




and profits received as a result of these prohibited transactions, and such other appropriate

equitable relief as the Court deems proper.

                                            COUNT VII

            Breaches of Fiduciary Duties of Prudence and Loyalty in Violation of
           ERISA §404(a) Against the Aetna and CVS Individually Named Board
                 And/ Or Officer Defendants Herein (Merlo, Clark, Cohen,
                      Garten, Bertolini, Farah, Ludwig and Borratto)
           (the “Count VII Defendants”) for Failure to Monitor Other Fiduciaries

       183.    Plaintiffs repeat and reallege the above paragraphs as though fully set forth herein.

       184.    The Count VII Defendants were fiduciaries of the Plan under ERISA §3(21) (A),

29 U.S.C. §1002(21) (A), because they were responsible for appointing and removing fiduciaries

of the Plan; for authoring and forwarding communications to plan participants that were for the

purpose of advising plan participants about actions to be taken with respect to their investments in

plan assets; for periodically monitoring their performance and to ensure they were performing their

duties properly and in accordance with ERISA.

       185.    As fiduciaries of the Plan, the Count VII Defendants were and continue to be

required pursuant to ERISA §404(a)(1), 29 U.S.C. §1104(a)(1), to act solely in the interest of the

participants and beneficiaries of the Plan they served and (A) “for the exclusive purpose of:

(i) providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan,” and (B) to discharge their duties on an ongoing basis “with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims.” Consistent with these duties, the Count VII Defendants were

required to ensure that the monitored fiduciaries were performing their fiduciary obligations,

including those with respect to the investment and monitoring of plan assets, and must take prompt



                                                 56
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 57 of 62




and effective action to protect the plan and participants when the monitored fiduciaries fail to

perform their fiduciary obligations in accordance with ERISA.

       186.     To the extent the Count VII Defendants delegated fiduciary monitoring

responsibilities to other fiduciary Defendants, each Defendant’s monitoring duty included an

obligation to ensure that any delegated tasks were performed prudently and loyally.

       187.     The Count VII Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)     failing to monitor the processes by which the Plan’s investments were

chosen, evaluated and retained, which would have alerted a prudent fiduciary to the risks of Aetna,

CVS and/or its stock;

                (b)     failing to monitor the process by which the Aetna and/or CVS common

stock funds investments were chosen, evaluated or retained, which would have alerted a prudent

fiduciary to the risks of those funds;

                (c)     failing to monitor their appointees to ensure that they considered

alternatives to the CVS and/or Aetna common stock funds; and

                (d)     failing to remove fiduciaries whose performance was inadequate in that they

continued to maintain costly and self-serving investments in the Plan, all to the detriment of the

Plan and the Plan’s participants ’retirement savings, including Plaintiffs and members of the Class.

       188.     As a direct and proximate result of these breaches of the duty to monitor, the Plan,

Plaintiffs and members of the Class have suffered substantial losses in the form of higher fees

and/or lower returns on their investments than they would have earned by the prudent and loyal

investment of Plan assets.




                                                 57
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 58 of 62




       189.    Pursuant to ERISA §§502(a)(2) and (a)(3), and 409(a), 29 U.S.C. §§1132(a)(2) and

(a)(3), and 1109(a), Count VII Defendants are liable to disgorge all unlawful profits received from

the Plan directly or indirectly, and restore all losses suffered by the Plan caused by their breaches

of the duty to monitor, and such other appropriate equitable relief as the Court deems proper.

                                           COUNT VIII

              Co-fiduciary Liability Under ERISA §405 Against Each Fiduciary

       190.    Plaintiffs repeat and reallege each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       191.    ERISA §405(a), 29 U.S.C. §1105(a), imposes liability on a fiduciary, in addition to

any liability, which he may have had under any other provision of ERISA, if:

               (1)     he participates knowingly in or knowingly undertakes to
                       conceal an act or omission of such other fiduciary knowing
                       such act or omission is a breach;

               (2)     by his failure to comply with ERISA §404(a)(1) in the
                       administration of his specific responsibilities which give rise
                       to his status as a fiduciary, he has enabled such other
                       fiduciary to commit a breach; or

               (3)     he knows of a breach by another fiduciary and fails to make
                       reasonable efforts to remedy it.

       192.    The Count VIII Defendants were all fiduciaries of the Plan within the meaning of

ERISA §402(a), 29 U.S.C. §1102(a), ERISA §3(21)(A), 29 U.S.C. §1002(21)(A), or both.

       193.    Each of the Count VIII Defendants knew of each breach of fiduciary duty by the

other fiduciaries alleged herein arising out of the imprudent investment of the assets of the Plan in

the Common stock funds and prohibited transactions and the associated breaches. Yet, they

knowingly participated in fiduciary breaches, breached their own duties enabling other breaches,

and/or took no steps to remedy other fiduciary breaches.



                                                 58
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 59 of 62




       194.    As some if not all of the individual defendants were employees, officers or directors

of Defendants Aetna and/or CVS, their knowledge is imputed to Aetna and/or CVS. Defendants

Aetna and/or CVS knew of the breach of fiduciary duty by each of them arising out of the

imprudent investment of the assets of the Plan in the Aetna and/or CVS Funds and the associated

breaches and Aetna and /or CVS had knowledge of its own fiduciary breaches in which these other

fiduciaries participated. Yet, the Count VIII Defendants knowingly participated in fiduciary

breaches, breached their own duties enabling other breaches, and/or took no steps to remedy other

fiduciary breaches.

                                              COUNT IX

In The Alternative, If CVS And/Or the CVS Individual Defendants Are Deemed Not To Be
                ERISA Fiduciaries, Then Said Defendants Are Named In
     This Count as Non-Fiduciary Defendants Under ERISA 502(a)(3) For Knowing
        Participation In Fiduciaries’ Breach Of ERISA Duties Under ERISA 404
     And For Knowing Participation In A Prohibited Transaction Under ERISA 406

       195.    Plaintiffs repeat and reallege each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       196.    Plaintiffs have standing to bring this action under Harris Trust and Savings Bank

v. Salomon Smith Barney Inc., 530 U.S. 238, 245 (2000) which authorizes a civil action by a plan

participant against a non-fiduciary who participates in a transaction prohibited by 29 USC § 1106.

       197.    ERISA §502(a)(3), 29 U.S.C. §1132(a)(3) imposes liability not only on fiduciaries

of the Plan but also on non-fiduciaries of the Plan who knowingly participate in fiduciary breaches

or other violations of ERISA or the terms of the Plan. As such, CVS and/or the CVS Individual

Defendants or Aetna officers and directors who are not “named fiduciaries,”, or even if not

“functional fiduciaries” can be held liable if they knowingly participated in the fiduciary breaches

or violations of any fiduciary of the Plan.



                                                 59
         Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 60 of 62




       198.    The Count IX Defendants had actual and constructive knowledge that the

fiduciaries’ conduct as alleged herein constituted a breach of duties under ERISA and/or knew that

the exchange of Aetna shares for CVS shares at the stated exchange rate constituted a prohibited

transaction in breach of ERISA 406.

       199.    The Count IX Defendants knowingly participated in the fiduciary breaches and

prohibited transactions alleged herein.

       200.    As a result of the Count IX Defendants’ knowing participation in fiduciary breaches

and prohibited transactions, the Plan suffered a cognizable loss of which the Defendants named in

this Count are responsible.

       201.    As a result the Plan and/or participants are is entitled to appropriate equitable or

legal relief including disgorgement of any profits or equitable restitution or other appropriate

relief pursuant to 502(a)(3).

                                 ENTITLEMENT TO RELIEF

       202.    By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs and the

members of the Class are entitled to sue each of the fiduciary Defendants pursuant to ERISA

§502(a)(2), 29 U.S.C. §1132(a)(2), for relief on behalf of the Plan as provided in ERISA §409, 29

U.S.C. §1109, including for recovery of any losses to the Plan, the recovery of any profits resulting

from the breaches of fiduciary duty, and such other equitable or remedial relief as the Court may

deem appropriate.

       203.    By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs and the

members of the Class are entitled, pursuant to ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), to sue

any of the Defendants for any appropriate equitable relief for themselves to redress the wrongs

described above.


                                                 60
            Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 61 of 62




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment as follows:

        A.      Declaring that each of the Defendants who are fiduciaries of the Plan have breached

their fiduciary duties under ERISA;

        B.      Ordering each fiduciary found to have breached his/her/its fiduciary duties to the

Plan and/or plan participants jointly and severally restore all losses to the Plan and/or to Plan

Participants that resulted from the breaches of fiduciary duty, or by virtue of liability pursuant to

ERISA §406;

        C.      Entering an order requiring: (a) the disgorgement of profit made by any Defendant;

(b) declaring a constructive trust over any assets received by any breaching fiduciary in connection

with his/her/its breach of fiduciary duties, or violations of ERISA, or under 502(a)(3) against any

non-fiduciary Defendant who knowingly participated in that breach or violation; (c) any other

appropriate equitable monetary relief, whichever is in the best interest of the Plan;

        D.      Removing any breaching fiduciaries as fiduciaries of the Plan;

        E.      Ordering the Plan’s fiduciaries to provide a full accounting of all profits and/or

benefits accruing to each of them as a result of any of fiduciary breach and to forfeit same to the

Plan and/or a plan participants as appropriate;

        F.      Awarding Plaintiffs and the Class their attorneys’ fees and costs pursuant to ERISA

§502(g), 29 U.S.C. §1132(g), the common benefit doctrine and/or the common fund doctrine;

        G.      Awarding Plaintiffs and the members of the Class pre-judgment and post-judgment

interest;

        H.      Awarding such equitable, injunctive or other relief as the Court may deem

appropriate pursuant to ERISA §502(a)(2) and/or (a)(3) or any relief to which Plaintiffs and the

Class are entitled to pursuant to Fed. R. Civ. P. Rule 54(c); and
                                                  61
               Case 3:20-cv-01274-VAB Document 1 Filed 08/28/20 Page 62 of 62




          I.       Awarding such equitable, injunctive or other relief as the Court may deem just and

proper.

      DATED: August 28, 2020                                       /s/ Mark P. Kindall


                                                         Mark P. Kindall (ct13797)
                                                         Oren Faircloth (ct30530)
                                                         IZARD, KINDALL & RAABE, LLP
                                                         29 South Main Street, Suite 305
                                                         West Hartford, CT 06107
                                                         P (860) 493-6292
                                                         F (860) 493-6290
                                                         mkindall@ikrlaw.com
                                                         ofaircloth@ikrlaw.com

                                                         Counsel For Plaintiffs




                                                   62
